l Case 1:19-cV-11234-RBK-.]S Document 1 Filed 04/25/19 Page 1 of 8 Page|D: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC
1526 Berlin Road
Cherry Hill, New Jersey 08003
(856) 795-2181
.By.' Steven J. Bushinsky, Esquire
W. Daniel Feehan, Esquire

Attorngys for Plafnt;j?s

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRUSTEES 013 THE IBEW LOCAL 351
PENSION FUND; IBEW LOCAL 351 ,

sURETY FUND; 113EW LOCAL 351 § ease NO.

WELFARE FUND; IBEW LOCAL 351 `

JOINT APPRENTICESHIP AND

TRAINING COMMITTEE; SOUTH

JERSEY ELECTRICAL WORKERS

TEMPORARY DISABILITY FUND for .

and on behalf of themselves and said COMPLAINT
FUNDS; IBEW LOCAL 351 PENSION '

FUND; IBBW LOCAL 351 SURETY

FUND; 1BEW LOCAL 351 \ME;LFARE

FUND; IBEW LOCAL 351 JOINT

APPRENTICESI'HP AND TRAINING

COMMITTEE; SOUTH JERSBY :

ELECTRICAL WORKERS TEMPQRARY §

DISABILITY FUND and IBEW LOCAL '

UNION NO. 351,

Pzaimszv,
V. 5

` ELECTRICAL POWER SERVICES, INC.,

Defendant.

 

Plaintiffs, by and through undersigned counsel, state as follows:

' Case 1:19-cV-11234-RBK-.]S Document 1 Filed 04/25/19 Page 2 of 8 Page|D: 2

JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to Section 502 and 515
of the Employee Retirernent Income Security Act of 1974 (“ERISA”), 29 U.S.C.
§1132 and §1145 respectively, and Section 301 of the Labor Managernent Relations
Act (“LMRA”), 29 U.S.C. §185, and the common law of ERISA.

2. This Court is one of proper venue pursuant to Section 502(e)(2) of n
ERISA, 29 U.S.C. §1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. §185
because the Trust Funds are administered in the State of New Jersey, and the breach
took place in New Jersey.

3. This Court is one of proper Venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C. §1132(e)(2) because Defendant maintains or maintained a
principal place of business in the State ofNew Jersey

4. A copy of this Complaint is being served on the Secretary of Labor and
the Secretary of Treasury of the United States by certified mail in accordance with 29
U.S.C. §1132(h).

PARTIES

5. Plaintiff Trustees of the IBEW Local 351 Pension, Surety, Welfare,

Joint Apprenticeship and Training Committee, and South Jersey Electrica] Workers

Temporary Disability Funds (“Funds”) are fiduciaries of the Funds within the

 

Case 1:19-cV-11234-RBK-.]S Document 1 Filed 04/25/19 Page 3 of 8 Page|D: 3

meaning of Sections 3(21) and 502 of ERISA, 29 U.S.C. §1002(21) and §1132. The
Plaintiff Funds are trust funds established and maintained pursuant to Section
302(c)(5) of the LMRA, 29 U.S.C. §186(0)(5), and are employee benefit plans
established and maintained pursuant to Sections 3(1)(2) and (3) of ERISA, 29 U.S.C.
§1002(1), (2) and (3), for the purpose of providing health benefits and other benefits
to eligible participants The Funds are also multiemplog§r plans Within the meaning
of Sections 3(37) and 515 of ERISA, 29 U.S.C. 1002(37)7 and 1145 respectively

6. PlaintiffFunds are multi-ernployer plans Within the meaning of sections
3(37) and 515 of ERISA, 29 U.S.C. 1002(37) and 1145 respectively

7. The Funds are authorized to sue in their own names pursuant to Section
502(d)(l) ofERlSA, 29 U.S.C. §1132(d)(1).

8. Plaintiff Funds have standing to commence this action under Se‘ction
502(d)(1) ofERISA, 29 U.S.C. §1132(d)(l).

9. The Trustees are fiduciaries Within the meaning of Section 3(21) of
ERISA, 29 U.S.C. §1002(21)(A).

10. `Plaintiff Funds maintain their principal place of business at 830 Bear
_ Tavem Road, West Trenton, New Jersey 08628.
11. Plaintiff Funds bring this action on behalf of their Trustees, committee

members, participants and beneficiaries pursuant to Section 502 of ERlSA, 29

 

Case 1:19-cV-11234-RBK-.]S Document 1 Filed 04/25/19 Page 4 of 8 Page|D: 4

U.S.C. §1132, and Section 301 ofLMRA, 29 U.S.C. §185.

12. Plaint`iff IBEW Local Union No. 351 (“Union”) is engaged in collective
bargaining on behalf of construction electricians throughout the State of New Jersey.
The Union qualifies to commence this action under Section 301 of LMRA, 29 U.S.C.
§185.

13. The Union maintains their principal place of business at 1113 Black
I-lorse Pike, Folsom, New Jersey 08037.

14. Defendant, Electrical Power S'ervices, Inc. (“EPS”) is referred to as
“Defendant” or “employer” or “party in interest” as defined in Sections 3(5) and 3(14)
1 of ERISA, 29 U.S.C. §1002(5) and (14) respectively, is an employer in an industry
affecting commerce Within the meaning of Section 301 of LMRA, 29 U.S.C. §185.

15. Upon information and belief, Defendant EPS’s principal place of
business is located at 920 E. Blenheim Avenue, Blackwood, New Jersey 08012.

16. Defendant EPS conducts, or has conducted, business in the State of
New Jersey during all times relevant to this Complaint.

COUNT ONE
17. Plaintiffs incorporate the allegations of Paragraphs 1 through 16 of this

Complaint as if set forth herein in their entirety.

 

Case 1:19-cV-11234-RBK-.]S Document 1 Filed 04/25/19 Page 5 of 8 Page|D: 5

18. At all times relevant hereto, Defendant EPS was party to and agreed to
abide by the terms and conditions of a Collective Bargaining Agreement (“CBA”)
With the Union or one or more local labor unions or district councils affiliated With
the Union.

19. At all times relevant hereto, Defendant EPS also signed and agreed to
abide by the terms of the Agreeinents and Declarations of Trust (“Trust
Agreements"’) which, along with the CBA, requires fringe benefit contributions be
made for eligible participants on a timely basis.

20. Defendant EPS failed to pay, or has only paid a portion of, the
delinquent contributions as required by the Inside Agreernent, Trust Agreement, and
Collection Policy for period including, but not limited to, the period of October l,
2018 through February 28, 2019.

21. Payment of the delinquent contributions and penalties has been
demanded by the Funds, but Defendant EPS has refused to submit the required
payments

22. Such delinquencies, constitute prohibited transactions under 29 U.S.C.
§l 106(a)(1)(B).

23. Defendant EPS’s failure to remit timely fringe benefit contributions has

resulted in a violation of 29 U.S.C. §1145.

Case 1:19-cV-'11234-RBK-.]S Document 1 Filed 04/25/19 Page 6 of 8 Page|D: 6

24. This action is brought in part by the Plaintiffs pursuant to Section
502(g)(2), 29 U.S.C. §1132(g)(2), and Section 515 ofERISA, 29 U.S.C. §1145,
pursuant to which this Court is directed to award all unpaid contributions, interest,
liquidated damages up to or exceeding twenty percent, reasonable attorneys' fees,
court costs, and any other fees or relief which the Court deems appropriate

wHEREFoRE, marinaer respectruiiy request the following reiief;

A. Order Defendant to pay contributions due and owing to the
Plaintiff Funds;

B. Order Defendant to pay all delinquent penalties owed to
Plaintiff Funds;

C. Order Defendant to pay interest on the delinquent contributions
at the rate as provided by 29 U.S.C. §1132(g);

D. Order Defendant to pay liquidated damages as provided by 29
U.S.C. §1132(g);

E. Order Defendant to specifically perform all obligations to the
Plaintiff Funds under the CBA;

F. Order Defendant to pay the Funds’ reasonable attorneys’ fees
and costs incurred in the prosecution of this action as provided by 29 U.S.C.

§1132(g); and

Case 1:19-cV-11234-RBK-.]S Document 1 Filed 04/25/19 Page 7 of 8 Page|D: 7

G. Order such other and further relief as this Court may deem just
and appropriate
COUNT TWO
25. Plaintiffs incorporate the allegations of Paragraphs l through 24 of this
Complaint as if set forth herein in their entirety
26. Defendant EPS is signatory to, or has assented to, the `CBA with the
Union and employs Union members.
27. Defendant EPS failed to remit dues check-offs for the period including,
but not limited to, October 1, 2019 through February 28, 2019.
28. Defendant EPS violated the CBA by failing to remit dues check-offs and
other contributions to the Plaintiff Union.
WHEREFORE, Plaintiff Union respectfully requests that this Court:
A. Order Defendant EPS to pay dues-checkoffs due and owing to
the Plaintifonion; and
B. Order such further legal, equitable or other relief as is just and

proper.

Case 1:19-cV-11234-RBK-.]S Document 1 Filed 04/25/19 Page 8 of 8 Page|D: 8

Dated: AprilBé, 2019

Respectfully submitted,
O'BRIEN, BELLAN]) & BUSI-]INSKY, LLC

Arrorneysfor Plaintijj."s

s 71/;%

W.Danie\f Feehan, Esquire
1526 Berlin Road
Cherry Hill, NJ 08003
856-795-2181/Fax 856-795-2182
dfeehan@obbblaw.com

 

